3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both an arrow indicating direction of rotation (paragraph 24, line 2) and an exterior surface of the plug (paragraph 25, line 11).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because:
The abstract does not set forth the proper content of an abstract, see above.
Line 2 – the abstract should not use legal phraseology, i.e., “are disclosed” should be deleted.
Correction is required.  See MPEP § 608.01(b).


The disclosure is objected to because of the following informalities:
Paragraph 18, line 4 – add --as-- between “such” and “and”.
Paragraph 24, line 2 and Paragraph 25, line 11 - reference character “130” has been used to designate both an arrow indicating direction of rotation (paragraph 24, line 2) and an exterior surface of the plug (paragraph 25, line 11).
Paragraph 26, line 3 – replace “form” with --from--.
Paragraph 26, line 4 – replace “contact may contact” with --contacts--.
Paragraph 27, line 1 – replace “show” with --shows--.
Paragraph 29, line 9 – replace “receptacle 504” with --receptacle 506--.
Correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  Line 2 – replace “fist” with --first--.
Correction is required.

Claim 5 is objected to because of the following informalities:  Line 4 – add --the-- before “completed connection”.
Correction is required.

Claim 6 is objected to because of the following informalities:  Line 5 – replace “a” with --the-- before “completed connection”.
Correction is required.

Claim 11 is objected to because of the following informalities:
Line 4 – add --plurality of-- before “first apertures”.
Line 7 – add --plurality of-- before “second apertures”.
Correction is required.

Claim 16 is objected to because of the following informalities:  Line 3 – add --the-- before “second body part”.
Correction is required.

Claim 19 is objected to because of the following informalities:
Line 4 – replace portion after “first body” with --part--.
Line 4 – replace portion after “second body” with --part--.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the second first portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1 and 6, from which claim 7 depends, do not set forth “a second first portion”.  However, claim 3, from which claim 7 does not depend, does set forth a “second first portion”.  Therefore, it is unclear from what claim Applicant intends for claim 7 to depend from.  Examiner will interpret this claim as best understood and interpret that claim 7 means to set forth a second first portion.

Claim 11 recites “a first body part comprising: a plurality of first apertures; and a first plug of an electrical connector disposed in one of the first apertures; a second body part comprising: a plurality of second apertures; and a first receptacle of the electrical connector disposed in one of the second apertures, the first receptacle comprising: a first slot; and a second slot angularly offset from the first slot, the first plug receivable into the first receptacle and the protrusion received into the first slot when the first body part is aligned with the second body part”.  Claim 11 has not previously set forth a protrusion, therefore it is not clear what element the protrusion is being claimed with respect to.  Examiner is interpreting that as long as a protrusion is received in the first slot, then this claim limitation has been met.

Claim 12 recites “wherein the first plug comprises a protrusion…”  It is not clear if the protrusion recited in claim 12 is the same protrusion as that recited in claim 11 from which claim 12 depends or if claim 12 is reciting an additional protrusion.  As it is not clear what Applicant is trying to claim, Examiner is interpreting that the protrusion of the first plug is the same protrusion as that recited in claim 11.  If this understanding is correct, Applicant needs to amend the claim accordingly.

Claim 18 recites the limitation "the first protrusion of the first plug" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11, from which claim 18 depends, does not set forth “a first protrusion of the first plug”.  However, claim 12, from which claim 18 does not depend, does set forth a protrusion of the first plug.  Therefore, it is unclear from what claim Applicant intends for claim 18 to depend from.  Examiner will interpret this claim as best understood and interpret that claim 18 means to set forth a first protrusion for the first plug.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy et al U.S. Patent No. 3,233,203.

With regard to claim 1, Kennedy et al disclose a connector comprising:
a first portion (at 44) comprising a first protrusion (at 46); and
a second portion (at 24), the first portion receivable into the second portion (see Figure 4), the second portion comprising:
a first slot (see Figure 4 below) extending along a length of the second portion by a first amount; and
a second slot (see Figure 4 below) extending along the length of the second portion by a second amount less than the first amount, the first protrusion receivable into the first slot when the first portion is received into the second portion (where 46 travels into the slot during insertion), the first portion fully receivable into the second portion to form a completed connection (see Figure 4).


    PNG
    media_image1.png
    257
    277
    media_image1.png
    Greyscale


With regard to claim 2, Kennedy et al disclose wherein the first protrusion (at 46) is offset from a distal end (end at 50) of the fist portion (at 44).

With regard to claim 3, Kennedy et al disclose wherein the second portion is operable to receive a second first portion, a second protrusion formed on the second first portion located at a position that is angularly offset from a position of the first protrusion, the second protrusion receivable into the second slot when the second first portion is received into the second portion, the second first portion fully received into the second portion but preventing a completed connection between the second first portion and the second portion (wherein the second portion is capable of receiving a second first portion - note that the second first portion is not a part of the claimed invention).

With regard to claim 4, Kennedy et al disclose wherein the first slot and the second slot are angularly offset from each other by 180° (see Figure 4 above where the slots are angularly offset).

With regard to claim 6, Kennedy et al disclose a coupler comprising:
a first coupler portion (at 42), the first coupler portion including the first portion (at 44); and
a second coupler portion (at 22), the second coupler portion including the second portion (at 24), wherein an end face of the first coupler portion abuts an end face of the second coupler portion (the end faces of 42 and 22 abutting – see Figure 4) when the first portion and the second portion form a completed connection.

With regard to claim 7, Kennedy et al disclose wherein the end face of the second portion is configured to abut an end face of a coupler portion attached to the second first portion when the second first portion is received into the second portion (wherein the end face of the second portion is capable of abutting an end face of a coupler portion of a second first portion - note that the end face of a coupler portion of a second first portion is not a part of the claimed invention).

With regard to claim 8, Kennedy et al disclose wherein the first portion is configured to form a gap between the end face of the first coupler portion and an end face of a coupler portion attached to a second second portion when the first portion is received into the second second portion (wherein the first portion is capable of being received into a second second portion to form a gap - note that the second second portion is not a part of the claimed invention).

With regard to claim 9, Kennedy et al disclose wherein the first portion is operable to be received into a second second portion, the first protrusion on the first portion is configured to contact an edge of the second second portion to form a gap between the end face of the first coupler portion and an end face of a coupler portion attached to the second second portion (wherein the first portion is capable of being received into a second second portion to form a gap - note that the second second portion is not a part of the claimed invention).

With regard to claim 10, Kennedy et al disclose wherein the contact between the edge of the second second portion and the first portion prevents complete insertion of the first portion into the second second portion (wherein the first portion is capable of being received into a second second portion to form a gap - note that the second second portion is not a part of the claimed invention).

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawase et al U.S. Patent No. 5,135,410.

With regard to claim 1, and as seen in Figure 1, Kawase et al disclose a connector comprising:
a first portion (at 1) comprising a first protrusion (at 4); and
a second portion (at 2), the first portion receivable into the second portion (see Figure 5), the second portion comprising:
a first slot (see Figure 5 below) extending along a length of the second portion by a first amount; and
a second slot (see Figure 5 below) extending along the length of the second portion by a second amount less than the first amount, the first protrusion receivable into the first slot when the first portion is received into the second portion (where 4 travels into the slot during insertion), the first portion fully receivable into the second portion to form a completed connection (see Figure 5).


    PNG
    media_image2.png
    237
    388
    media_image2.png
    Greyscale


With regard to claim 5, Kawase et al disclose wherein the first portion (at 1) comprises a plurality of openings (at 1e, 1e) formed at a first end (end at 1e) of the first portion, wherein the second portion (at 2) comprises a plurality of pins (ends of Hb thru second portion 2) at a first end (end at 2a) of the second portion, wherein each of the plurality of pins is received into a corresponding one of the plurality of openings (via Hb connecting to Ha) when completed connection is made.

Claim(s) 11 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knuthson EPO Patent No. EP 1 657 481 A2.

With regard to claim 11, and as seen in Figure 1, Knuthson discloses a multicoupler comprising:
a first body part (at 12) comprising:
a plurality of first apertures (at L1, L2); and
a first plug (at 42) of an electrical connector disposed in one of the first apertures (within L2 of 12);
a second body part (at 14) comprising:
a plurality of second apertures (at L1, L2); and
a first receptacle (within L2 of 14) of the electrical connector disposed in one of the second apertures, the first receptacle comprising:
a first slot (slot where 42 slides in – see Figure 2B); and
a second slot (slot where 43 slides in angularly offset as seen in Figure 2A where L1 is angularly offset from L2) angularly offset from the first slot, the first plug (at 42) receivable into the first receptacle and the protrusion received into the first slot when the first body part is aligned with the second body part (see Figure 2B).

With regard to claim 16, Knuthson discloses wherein the second slot of the first receptacle is configured to receive a second protrusion formed on a second plug of a third body part, wherein an end face of the third body part and the second body part abut each other when second body part and the third body part are aligned and when the second plug is received into the first receptacle (wherein the first receptacle is capable of receiving a second plug on a third body part - note that the second plug on a third body part is not a part of the claimed invention).

With regard to claim 17, Knuthson discloses wherein the receptacle (within L2 of 14) further comprises a cavity (cavity surrounding protrusion 42) having a first length and wherein the cavity is configured to receive the second plug having a second length less than the first length (wherein the cavity is capable of receiving a second plug – note that the second plug is not a part of the claimed invention).

With regard to claim 18, Knuthson discloses wherein the first protrusion of the first plug is configured to contact an edge of a second receptacle of a fourth body part, a gap configured to be formed between an end face of the first body part and an end face of the fourth body part when the first protrusion contacts the edge of the second receptacle (wherein the first protrusion is capable of contacting an edge on a fourth body part – note that the second receptacle of the fourth body part is not a part of the claimed invention).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knuthson.

With regard to claim 14, Knuthson discloses the claimed invention but does not disclose that the angular offset between the first slot and the second slot is 180°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angular offset between the first slot and the second slot be 180° to allow for a more secure connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 15, Knuthson discloses the claimed invention but does not disclose that a length of the first slot is greater than a length of the second slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to allow for a more secure connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 19, Knuthson discloses the claimed invention but does not disclose that wherein the first body part comprises a rotatable locking portion and a slot, wherein the second body part comprises a pin, and wherein the rotatably locking portion is rotatable from an open position to a closed position when the pin is received in to the slot to secure the first body portion to the second body portion.  However, Knuthson discloses that the second body part (at 14) comprises a rotatable locking portion (at 94) and a slot (next to 96) and that the first body part comprised a pin (at 98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the first and second body parts such that the first body part comprises the rotatable locking portion and a slot and the second body part comprises the pin as the multicoupler would still lock in this manner and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

With regard to claim 20, Knuthson discloses wherein the slot (slot next to 96 in Figure 1) is a curved slot.

Allowable Subject Matter
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

With regard to claims 12 and 13, the prior art of record does not teach or suggest wherein the first plug comprises a protrusion and a plurality of third apertures formed at a first end of the first plug, wherein the first receptacle comprises a plurality of electrical pins, the plurality of electrical pins aligned with and received into the plurality of third apertures when the first plug is completely received into the first receptacle in combination with the multicoupler of claim 11.

Conclusion
Knuthson ‘910, Emmert, Danelli ‘808, Danelli ‘511, Arosio, Mahaney, Taguchi, Mailleux, Martin, Schulz, Schelli, Takata, Liljegren, Hunklinger are being cited to show other examples of connectors with first portions having first protrusions and second portions and multicouplers having first and second body parts with pluralities of apertures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679